UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM 10-QSB [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2007 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period to Commission File Number:000-51125 SVI Media, Inc. (Exact name of small business issuer as specified in its charter) Nevada 20-3270909 (State or other jurisdiction of incorporation organization) (IRS Employer Identification No.) 1520 W. Altorfer Drive,
